Name: 94/209/EC: Commission Decision of 21 April 1994 winding up the Consultative Council of Regional and Local Authorities
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service
 Date Published: 1994-04-22

 Avis juridique important|31994D020994/209/EC: Commission Decision of 21 April 1994 winding up the Consultative Council of Regional and Local Authorities Official Journal L 103 , 22/04/1994 P. 0028 - 0028COMMISSION DECISION of 21 April 1994 winding up the Consultative Council of Regional and Local Authorities (94/209/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the Consultative Council of Regional and Local Authorities was established by Decision 88/487/EEC (1); Whereas Article 198a of the Treaty establishes a Committee of the Regions consisting of representatives of regional and local bodies, thus creating an institution through which regional and local bodies can officially be involved in drawing up and implementing Community policies; Whereas the Committee of the Regions provided for in Articles 198a, 198b and 198c of the Treaty started to operate officially on 9 March 1994; Whereas the functions of the Consultative Council of Regional and Local Authorities established by Decision 88/487/EEC can be fulfilled by the Committee of the Regions; whereas, therefore, the Consultative Council of Regional and Local Authorities should be wound up, HAS DECIDED AS FOLLOWS: Article 1 Commission Decision 88/487/EEC is hereby repealed. Article 2 This Decision shall enter into force on 15 March 1994. Done at Brussels, 21 April 1994. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 247, 6. 9. 1988, p. 23.